internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-113558-99 date date acquiring acquiring sub target date a dear this letter responds to your date request that we rule on one federal_income_tax consequence of a proposed transaction summary of facts publicly traded acquiring is the parent of an affiliated corporate group that files a consolidated federal_income_tax return on date a acquiring caused newly formed acquiring sub to merge with target in a transaction intended to qualify as a reorganization under sec_368 and sec_368 of the internal_revenue_code the acquisition merger the parties would have preferred to merge target directly into acquiring but were unable to do so because target had significant contracts with third parties that could not be renegotiated or assigned before the desired date of combination as the necessary contract alterations either have been or shortly will be completed acquiring now proposes to merge target into acquiring the upstream plr-113558-99 merger representations acquiring has made the following representations concerning the proposed transaction i the acquisition merger viewed independently of the upstream_merger qualified as a reorganization under sec_368 and a e ii the upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 iii if the acquisition merger had not occurred and target had merged directly into acquiring the merger would have qualified as a reorganization under sec_368 iv acquiring and target intend to treat the proposed transaction as a liquidation of target for tax purposes and comply with regulatory and filing_requirements consistent with such a characterization v the acquisition merger and the upstream_merger whether viewed independently of each other or viewed as a single integrated transaction did not and will not result in a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations ruling under sec_3 of revproc_99_3 1999_1_irb_103 the internal_revenue_service will not rule on whether a proposed transaction qualifies under sec_368 by reason of sec_368 however the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under these sections accordingly based on the information submitted and representations made and provided that the acquisition merger and the upstream_merger i are treated as steps in an integrated_plan under the step_transaction_doctrine and ii qualify as statutory mergers under applicable state law we rule as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring had directly acquired the target assets in exchange for acquiring stock and the assumption by acquiring of target liabilities through a statutory merger as that term is used in sec_368 see rev_rul plr-113558-99 c b we express no opinion about the tax treatment of the transaction under any other sections of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings in particular we express no opinion regarding i whether the acquisition merger and upstream_merger are steps in an integrated_plan ii whether the acquisition merger or the upstream_merger qualifies as a reorganization under sec_368 or iii whether the upstream_merger qualifies under sec_332 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by the letter is completed under the power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely yours assistant chief_counsel corporate by ________________________________ wayne t murray senior technician reviewer branch
